            Case 2:10-cr-00324-GAM Document 89 Filed 10/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :      CRIMINAL ACTION NO. 10-324-1
                                              :
STEVEN CATLETT                                :


                                         ORDER


              This 8th day of October, 2020, it is hereby ORDERED that Defe da        M i

pursuant to § 2255 to Vacate, Modify or Set aside Sentence, ECF 81, is DENIED.


                There is no basis on which to issue a Certificate of Appealability.




                                                      s/ Gerald Austin McHugh
                                                      United States District Judge
